Citation Nr: 1014277	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease with left below-the-knee amputation.

2.  Entitlement to service connection for right ear hearing 
loss.  

(The claim of service connection for posttraumatic stress 
disorder is also on appeal but is on REMAND at the Columbia, 
South Carolina Regional Office.)  

REPRESENTATION

Veteran represented by:  Rebecca C. Patrick, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2004 and in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2006, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In March 2007 decision, the Board denied the Veteran's claims 
of service connection for peripheral vascular disease with 
left below-the-knee amputation and for posttraumatic stress 
disorder, and remanded to the RO the claim of service 
connection for right ear hearing loss.  The Veteran appealed 
the March 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2008 Order, 
the Court granted a Joint Motion for Remand of the parties 
(the VA Secretary and the Veteran), vacated the Board's March 
2007 decision in regard to the two issues that were decided, 
and remanded the case back to the Board pursuant to 38 U.S.C. 
§ 7252(a) for readjudication consistent with the Motion.  

In an August 2009 decision, the Board denied the Veteran's 
claims of service connection for peripheral vascular disease 
with left below-the-knee amputation and right ear hearing 
loss, and remanded to the RO the claim of service connection 
for posttraumatic stress disorder.  

The issue of service connection for diabetes has been raised 
by the Veteran's representative in a statement of August 2009 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In consequence of the vacatur of the August 2009 Board 
decision, hereinbelow, the appeal is REMANDED to the RO.  

ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his representative, or on the 
Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

In this case, the Board promulgated a decision in August 
2009, denying the Veteran's claims of service connection for 
peripheral vascular disease with left below-the-knee 
amputation and right ear hearing loss.  This decision 
followed timely receipt in August 2009 of additional evidence 
and argument by the Veteran's representative in regard to the 
peripheral vascular disease claim.  In her argument, the 
representative requested that the case be remanded to the RO 
for initial review of the newly submitted evidence.  As she 
did not waive her procedural right for initial RO review of 
the evidence, in accordance with 38 C.F.R. § 20.1304(c) this 
case must be referred to the RO for review of the peripheral 
vascular disease claim.  

Moreover, in the interests of upholding the Veteran's due 
process rights, this case must be referred to the RO for 
review of the hearing loss claim as well, because the RO 
failed to notify the Veteran's representative as to when the 
case would be returned to the Board for consideration of that 
issue.  She had requested such notification in an April 2009 
letter, wherein she noted that additional evidence and 
argument on the hearing loss issue would be submitted 
directly to the Board with a waiver of initial RO review of 
that evidence.  

Accordingly, the August 2009 Board decision, denying the 
issues of service connection for peripheral vascular disease 
with left below-the-knee amputation and right ear hearing 
loss, is vacated.




REMAND

In August 2009, the Veteran representative submitted to the 
Board additional evidence pertaining to the issue of service 
connection for peripheral vascular disease (as well as 
posttraumatic stress disorder, also on appeal), without a 
waiver of the right to have the evidence initially considered 
by the RO.  38 C.F.R. § 20.1304.  

The Veteran's representative indicated in an April 2009 
letter that she intended to submit additional evidence and 
argument to support the Veteran's claim of service connection 
for right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims of service 
connection for peripheral vascular 
disease with left below-the-knee 
amputation and right ear hearing loss, 
based on review of the entire evidentiary 
record to include the additional evidence 
submitted to the Board by the Veteran in 
August 2009.  If any benefit remains 
denied, furnish the Veteran and his 
attorney a supplemental statement of the 
case and return the case to the Board.  

2.  Notify Veteran's attorney when the 
Veteran's file is forwarded to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


